424 F.2d 541
Roy SALINAS, Appellant,v.UNITED STATES of America, Appellee.
No. 28670.
United States Court of Appeals, Fifth Circuit.
April 17, 1970.

Roy Salinas, Pro se.
Seagal V. Wheatley, U.S. Atty., Jeremiah Handy, Asst. U.S. Atty., San Antonio, Tex., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the motion of a federal convict to vacate sentence pursuant to 28 U.S.C. 2255.  We affirm.1


2
Appellant is currently serving an eight-year sentence for violating26 U.S.C. 4704(a), selling narcotic drugs (Heroin) not in the original stamped package, to which he pled guilty.  In his 2255 motion to vacate sentence, appellant contends that his guilty plea 'was coerced by the then existing weight of authorities which held that the privilege against self-incrimination could not be asserted by those in (his) circumstances.'  He urges that the reasoning in Leary v. United States, 1969, 395 U.S. 6, 89 S.Ct. 1532, 23 L.Ed.2d 57, applies to his case, arguing that by being required to register and pay the tax he is being forced to incriminate himself for a state prosecution.  The district court denied relief based upon this Court's opinion in United States v. Walker, 5th Cir. 1969, 414 F.2d 876.  For the reasons expressed in Walker, the judgment below is affirmed.  See also Turner v. United States, 1970, 396 U.S. 398, 90 S.Ct. 642, 24 L.Ed.2d 610.


3
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981